Exhibit 10.3.9.1

 

WESTAFF, INC.

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into, effective as of
March 16, 2005 (the “Effective Date”), by and among Westaff Support, Inc., a
California corporation (the “Company”), its ultimate parent corporation known as
Westaff, Inc., a Delaware corporation (“Westaff”) and Patricia M. Newman
(“Executive” or “you”).

 

1.                                       POSITION; TERM.  (a) You will be
employed as the President and Chief Executive Officer of the Company and Westaff
(as well as all other domestic subsidiaries of Westaff), subject to the
direction, control of, and reporting to, the entire Board of Directors of the
Company (the “Board”).  You shall also be appointed to fill the vacancy existing
in the Board and shall continue to serve as a director until your successor is
elected and qualified or until your earlier death, resignation or removal.  If,
at any time during the term of this Agreement, you are either removed from the
Board (other than for cause, as determined under Delaware law) or not elected by
Westaff’s stockholders to serve on the Board (other than due to your resignation
from the Board or your decision not to stand for reelection to the Board), you
shall have the option to resign your employment by delivery of written notice
within 30 days of such event and such resignation shall be deemed a termination
without Cause for purposes of Section 7(b) below.

 

(b)                                 You agree to devote your full business time
and energies to the business and affairs of the Company, to use your best
efforts, skill and abilities to promote the Company’s interests and to perform
your duties in accordance with policies, standards and practices established
from time to time by the Board or a committee thereof. Your duties may also
include serving as an officer and/or director of any subsidiaries or other
affiliates, foreign or domestic, of the Company or Westaff as reasonably
requested, and you agree to serve in those capacities without additional
compensation. While employed by the Company, you agree that you will

 

1

--------------------------------------------------------------------------------


 

not render services to others or engage in any other activities that would
interfere with or prevent your fulfilling your obligations to the Company.

 

(c)                                  Your employment hereunder shall commence on
the Effective Date and shall be of indefinite duration, subject to termination
pursuant to Section 7 of this Agreement.  You acknowledge that there is no
express or implied agreement between you and the Company or Westaff or any of
its subsidiaries, whether domestic or foreign, for any specific period of
employment or for continuing or long-term employment.

 

2.                                       BASE SALARY.  Your base salary (“Base
Salary”) will be at the annual rate of not less than $450,000 per annum, subject
to required withholding. The amount of your Base Salary may be increased at the
sole discretion of the Compensation Committee of the Board of Directors. Your
salary will be payable on the same date as salaries are paid to other executives
of the Company.

 

3.                                       INCENTIVE BONUS COMPENSATION.  In
addition to your Base Salary, you may be paid a cash bonus targeted at forty
percent (40%) of your Base Salary at such time bonuses are paid generally to
executive officers of the Company in an amount to be determined at the sole
discretion of the Compensation Committee of the Board; provided, however, that
there will be a maximum bonus level of sixty percent (60%) of your Base Salary
for each fiscal year (the “Maximum Bonus”) with no minimum bonus level. The
exact amount of your bonus will be based upon your satisfaction of objective
factors and performance criteria established by the Compensation Committee, in
its sole discretion, which may include: (1) financial performance of Westaff and
its subsidiaries; and (2) other objectives established specifically for you. 
The objectives for fiscal 2005 have been established by the Compensation
Committee and provided to you in writing.  Notwithstanding the foregoing, your
Maximum Bonus potential will be prorated for fiscal 2005 based on a partial
fiscal year commencing on the Effective Date and ending on October 29, 2005. 
However, the

 

2

--------------------------------------------------------------------------------


 

Company will guaranty payment of a minimum $90,000 bonus for fiscal 2005, which
amount will not be subject to any proration.

 

4.                                       EQUITY PARTICIPATION.

 

4.1.                              RESTRICTED STOCK GRANT.  You shall be granted
20,000 shares of restricted common stock (“Restricted Stock”) of the Company, as
soon as possible after this Agreement is executed.  The terms of the Restricted
Stock grant shall be set by the Compensation Committee of the Board and stated
in a separate Restricted Stock agreement which both parties will sign in
accordance with the terms of the Company’s 1996 Stock Option/Stock Issuance Plan
(the “Plan”), a copy of which has been delivered to you.  5,000 shares of the
Restricted Stock shall vest on the third anniversary of the Effective Date, and
the remaining 15,000 shares of the Restricted Stock shall vest as follows: 
5,000 of such shares of Restricted Stock shall vest annually at the end of
fiscal 2006, fiscal 2007 and fiscal 2008, respectively, provided that you
satisfy such objective factors and performance criteria to be established by the
Compensation Committee, in its sole discretion, for such fiscal years in the
manner described in the Restricted Stock grant documents, which criteria may
include: (1) the Company’s financial performance; and (2) other objectives
established specifically for you.  Any unvested Restricted Stock shall
automatically vest at the end of fiscal 2008 if you are still employed by the
Company.  Notwithstanding the foregoing vesting schedule, the Restricted Stock
shall become fully vested and non-forfeitable if within one year of the
effective date of a “Change in Control,” a “Corporate Transaction,” or a
“Hostile Take-Over,” as such terms are defined in the Plan, whichever event
shall first occur, you are either terminated without Cause or demoted from the
positions of President or Chief Executive Officer of Westaff and notwithstanding
any assumption, substitution or replacement of such grant in connection with
such event. The Company and you agree that this grant of Restricted Stock is a
bonus to reward you for your past performance as an executive officer of the
Company and certain of its subsidiaries.  Upon termination of your employment,

 

3

--------------------------------------------------------------------------------


 

except as provided in this Section regarding a “Change in Control” a “Corporate
Transaction,” or a “Hostile Take-Over,” all unvested Restricted Stock shall be
forfeited to the Company.

 

4.2                                 STOCK OPTION GRANT.  In addition to your
initial option grants to purchase 5,000 shares of the Company’s Common Stock
(“Common Stock”) that was granted to you on August 15, 2000 and 25,000 shares of
Common Stock that was granted to you on August 14, 2002 (the “Initial Options”),
you shall be granted stock options (the “New Option”) to purchase an aggregate
of two hundred thousand (200,000) shares of Common Stock, at an exercise price
of $3.22 per share, the closing price of a share of Common Stock the day of your
signing of this Agreement, as soon as possible after this Agreement is
executed.  The New Option shall be granted as incentive stock options to the
extent permitted by law and the terms of the Plan.  The terms of the option
grant shall be stated in one or more separate Notice of Grant of Stock Options,
one to reflect the grant of incentive stock options and one to reflect any grant
of non-qualified stock options, which both parties shall sign in accordance with
the Plan.  The shares subject to the option grant shall vest in five equal
annual installments, with vesting of the first installment to occur upon the
first anniversary of the Effective Date and continued vesting annually
thereafter upon your completion of each additional year of service measured from
the first anniversary of the Effective Date through the fifth anniversary of the
Effective Date.

 

Notwithstanding the foregoing vesting schedule, the New Option shall become
fully vested and exercisable if you are either terminated without Cause or
demoted from the positions of President or Chief Executive Officer of Westaff
within one year of the effective date of a “Change in Control,” a “Corporate
Transaction,” or a “Hostile Take-Over,” as such terms are defined in the Plan,
whichever event shall first occur while you are employed by the Company or
Westaff and notwithstanding any assumption, substitution or replacement of such
grant in connection with such event.

 

At termination of the employment relationship by either party, the vested
portion of the Initial Option

 

4

--------------------------------------------------------------------------------


 

and the New Option must be exercised within three (3) months from the date of
termination; provided, however, that (i) should termination of your employment
be for Misconduct (as defined in the Plan), such grants shall be cancelled upon
the date of such termination, and (ii) should termination of your employment be
on account of death or disability such grants shall remain exercisable for
twelve (12) months from the date of such termination.

 

5.                                       INDEMNIFICATION.  The Company will
enter into its customary form of indemnification agreement applicable to
directors and executive officers of the Company.

 

6.                                       PERQUISITES.  (a) Supplemental
Allowance.  Commencing on the date of this Agreement, you shall be entitled to
an annual cash allowance of $30,000 per fiscal year (the “Allowance”), payable
in each pay period in equal installments (subject to required withholding). 
These payments are intended to be used as you determine in your discretion for a
car allowance, health club membership, or other needs.  During the remainder of
calendar year 2005 you shall also be entitled to receive a car allowance of
$1,500 per month and the reasonable and proper costs of your temporary housing.

 

(b)                                 Vacation.  You shall be entitled to vacation
leave of four (4) weeks per year, subject to Westaff’s policies with respect to
maximum annual accruals; provided, however, that you shall be entitled to take
up to an additional two weeks leave in your first year of employment to
coordinate your relocation.

 

(c)                                  Benefit Plans.  You shall be eligible to
participate in and to receive benefits from all present and future benefit plans
specified in Westaff’s policies and made generally available to senior
executives of Westaff. In determining your entitlements under these benefits
plans, you shall receive full credit for your prior term of service with
Westaff’s UK subsidiary. The amount and extent of benefits to which you are
entitled shall be governed by the specific benefit plan, as amended.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Expenses. Westaff shall reimburse you for
all reasonable travel and other business expenses incurred by you in the
performance of your duties in accordance with Westaff’s policies, as they may be
amended in Westaff’s sole discretion.

 

(e)                                  Relocation Expenses.  You will be
reimbursed for your moving and other expenses reasonably related to your
relocation from the United Kingdom to Northern California.  Such reimbursement
will be in an aggregate amount not to exceed $30,000.00.  In addition, in
connection with the sale of your UK residence, you will be reimbursed for
reasonable and customary transaction fees (including real estate broker
commissions) associated with the sale of your UK residence.  All reimbursement
of the foregoing relocation and transaction expenses will be made upon
submission of reasonable documentation relating to such expenses. 
Notwithstanding the foregoing, in the event you voluntarily resign during the
one year following the Effective Date (except for a resignation after either (1)
your removal or non-election to the Board treated as a termination without Cause
as provided in section 1(a) above or (2) your demotion from the position of CEO
or President) then you agree to reimburse the Company for the relocation
expenses it has paid you under this paragraph.

 

(f)                                    Financial Planning.  Westaff shall
reimburse you for payments made by you to your personal financial planner and/or
tax consultant.  Such reimbursement will be in an aggregate amount not to exceed
$20,000 in fiscal year 2005 and $10,000 in fiscal year 2006, and will be made
upon submission of reasonable documentation relating to such payments.

 

(g)                                 Immigration.  Subject to your reasonable
efforts to cooperate in doing so, Westaff shall use all reasonable efforts to
obtain as soon as possible permanent resident status for you and your husband
including, without limitation, the retention and payment of expert immigration
counsel.

 

6

--------------------------------------------------------------------------------


 

7.                                       TERMINATION OF EMPLOYMENT.

 

(a)                                  Definition of Cause. For purposes of this
Agreement, “Cause” means the occurrence of any one or more of the following:

 

(i) Your conviction of, or plea of no contest with respect to, any crime
involving fraud, dishonesty or moral turpitude;

 

(ii) Your fraud, embezzlement, misappropriation or dishonesty which has or could
reasonably be expected to materially and adversely affect Westaff or its
reputation;

 

(iii) Your intentional and material breach of this Agreement, violation of any
lawful, written directive of the Board, intentional and material breach of any
lawful written policy of Westaff that has been communicated to or made available
to you, or intentional and material breach of any statutory or fiduciary duty
owed to Westaff that has or could reasonably be expected to materially and
adversely affect Westaff or its reputation; provided that the foregoing breach
or violation is not corrected within fifteen (15) days after written notice
thereof has been provided by the Board to you; or

 

(iv) Upon your death or Disability. “Disability” means any physical or mental
condition which renders you unable to perform the essential duties of your
position for a period of ninety (90) days within any twelve (12) month period.

 

(b)                                 Termination without Cause. At any time, and
without prior notice, Westaff may terminate your employment for any reason,
without Cause.  If your employment is terminated without Cause, Westaff shall
pay you your accrued but unpaid Base Salary, Allowance and vacation pay through
the date of termination and, in addition, a lump sum severance payment (the
“Severance Payment”) equal to one (1) year of Base Salary. Such accrued but
unpaid Base Salary, Allowance and vacation pay shall be paid immediately upon
your

 

7

--------------------------------------------------------------------------------


 

termination of employment, and your Severance Payment will be due upon receipt
of the signed release from you as described in Section 7(e) below. You shall not
be entitled to receive payment of any additional incentive bonus provided in
Section 3.

 

(c)                                  Termination for Cause. At any time, and
without prior notice, Westaff may terminate you for Cause. If employment shall
be terminated by Westaff for Cause, Westaff shall pay you your accrued but
unpaid Base Salary, Allowance and accrued vacation pay through the date of
termination. Such earned but unpaid Base Salary, Allowance and accrued vacation
pay shall be paid immediately upon your termination. Furthermore, if such
termination is for Disability you will be entitled to receive benefits under any
then-existing disability insurance program of the Company.

 

(d)                                 Resignation by You. At any time, you may
terminate your employment for any reason by providing Westaff two weeks’ advance
written notice. Westaff shall pay you your accrued but unpaid Base Salary,
Allowance and vacation pay through the date of termination immediately upon your
termination of employment.

 

(e)                                  In consideration for the severance payments
set forth in Section 7(b) above, you shall, as a condition of receiving any
payments required hereunder, upon the termination of your employment, execute a
release of Westaff and the Company, the Board, and all officers, employees and
agents of the Company from any and all claims, liabilities, actions, causes of
action, obligations, costs, damages, losses and demands of every kind and nature
whatsoever known or unknown, which arise out of, relate to or are in any manner
whatsoever connected with any action, transaction, occurrence or event which has
occurred prior to the date of the release and those which may arise out of or
are in any manner whatsoever connected with or related to the termination of
your employment with the Company. Such release shall be in a form reasonably
acceptable to you and the Company and shall include a waiver of all rights
granted under Section 1542 of the California Civil

 

8

--------------------------------------------------------------------------------


 

Code which reads as follows:  A general release does not extend to claims which
the creditor does not know or suspect to exist in her favor at the time of
executing the release, which, if known by her must have materially affected her
settlement with the debtor.

 

8.                                       TERMINATION OBLIGATIONS.

 

(a)                                  Survival.  Your obligations under Sections
7(e), 8, 9, 10, and 11 of this Agreement, and under your Proprietary Information
and Non-Solicitation shall survive the termination of employment.

 

(b)                                 Cooperation in Pending Work. Following any
termination of employment, you shall fully cooperate with Westaff by providing
telephonic assistance in all matters relating to the winding up of pending work
on behalf of Westaff and the orderly transfer of work to other employees of
Westaff.  Such cooperation shall be limited to 15 hours in the aggregate and
shall extend no more than thirty days.

 

(c)                                  Resignation of Directorships.  You shall be
deemed to have immediately resigned your directorships on the Boards of
Directors of the Company and Westaff and all of its subsidiaries, whether
domestic or foreign, immediately upon the effective date of termination of your
employment.

 

(d)                                 Return of Company Property. All property,
including, without limitation, all equipment, tangible Proprietary Information
as defined in Section 9, documents, books, records, reports, notes, contracts,
lists, computer disks (and other computer-generated files and data), and copies
thereof, created on any medium and furnished to, obtained by, or prepared by you
in the course of or incident to your employment, belongs to Westaff and shall be
returned promptly to Westaff upon termination of employment.

 

9.                                       PROPRIETARY INFORMATION AND
NON-SOLICITATION.

 

(a)                                  Proprietary Information. You recognize and
acknowledge that certain assets of Westaff

 

9

--------------------------------------------------------------------------------


 

and the Company constitute Proprietary Information, including all information
that is known only to you or Westaff or the Company, and relating to the
business of Westaff or the Company (including, without limitation, information
regarding employees, clients, customers, pricing policies, methods of operation,
sales, products, costs, markets, key personnel, formulae, product applications,
technical processes, confidential data, and trade secrets), and that protection
of such information is essential to the interests of Westaff and the Company. If
you have not previously signed Westaff’s Confidential Information and Invention
Agreement, you agree to do so as a condition of employment.

 

(b)                                 Non-Solicitation of Employees and Clients.
You acknowledge and agree that the pursuit of activities forbidden by this
subsection would necessarily involve the use or disclosure of Proprietary
Information in breach of Westaff’s Confidential Information and Invention
Agreement. To forestall this disclosure, use, and breach, and in consideration
of the employment under this Agreement, you agree that for a period of six (6)
months after termination of your employment, you shall not, directly or
indirectly, (i) solicit, induce, or influence any employee, consultant or
independent contractor of Westaff or the Company to terminate your employment or
relationship with Westaff or the Company or to work for any other business
entity or person; or (ii) solicit (other than on behalf of Westaff or the
Company), divert, or attempt to divert, the business of any client or customer
of Westaff or the Company in any district, territory, state or country where
Westaff or the Company conducts business.  For purposes of this non-solicitation
covenant, a customer of the Company or Westaff is defined as any person, firm or
corporation that the Company or Westaff or any of their subsidiaries has
serviced within one year preceding the termination of your employment and that
an employee of the Company or Westaff is defined as any person who has received
salary or wages from the Company or Westaff or any of their subsidiaries within
one year preceding the termination of your employment.

 

(c)                                  Non-Competition.  If you receive a
severance payment under Section 7(b) above, for a period of one (1) year
following the date your employment is terminated, you may not engage in any
business

 

10

--------------------------------------------------------------------------------


 

activity that is or may be competitive with the Company or Westaff in any
district, territory, state or country where the Company or Westaff conducts
business.

 

10.                                 ARBITRATION.  Any controversy or claim
arising out of or relating your employment and its termination, including, but
not limited to, claims of employment discrimination, this Agreement, your Stock
Option Agreements, your Restricted Stock Agreement, the Confidential Information
and Invention Agreement, or the breach thereof, (except for injunctive relief as
provided for below) shall be subject to binding, mandatory arbitration under the
auspices of the American Arbitration Association (“AAA”) in Walnut Creek,
California conducted by a single, neutral arbitrator in accordance with the AAA
National Rules for the Resolution of Employment Disputes.

 

To the extent permitted by law, each party will pay one half (1/2) of the costs
of the arbitration, and the parties shall bear their own attorneys’ fees and
costs except as otherwise required by law. The parties shall have the right to
conduct discovery which provides them with access to documents and witnesses
that are essential to the dispute, as determined, by the arbitrator. The
arbitrator’s written award shall include the essential findings and conclusions
upon which the award is based.

 

This mutual agreement to arbitrate disputes does not prohibit or limit either
you, Westaff or the Company’s right to seek equitable relief from a court for
claims involving a violation of the Confidential Information and Invention
Assignment Agreement, including, but not limited to, injunctive relief, pending
the resolution of a dispute by arbitration or during limited judicial review.
Except for such injunctive relief, claims under the Confidential Information and
Invention Agreement are subject to arbitration under this Agreement.

 

11.                                 NONDISCLOSURE.  You agree that, for so long
as you remain in the employ of the Company and during any period you are subject
to a non-competition or non-solicitation obligation thereafter, you will not
disclose to any person or entity or otherwise use or exploit any proprietary or
confidential information of the

 

11

--------------------------------------------------------------------------------


 

Company or Westaff, including without limitation trade secrets, processes,
proposals, reports, methods, computer software or programming or budgets or
other financial information regarding the Company or Westaff, its business,
properties, customers or affairs obtained by you while you are employed by the
Company, except to the extent required by you to perform your duties pursuant to
this Agreement. Information will not be deemed to be confidential for purposes
of this Agreement if it is or becomes generally available to the public other
than as a result of a disclosure by you. You will have the right to use any such
confidential information to the extent necessary to assert any right or defend
against any claim arising under this Agreement or pertaining to confidential
information or its use and to the extent necessary to comply within the
applicable provision of law. All files, records, documents, computer recorded
information, specifications and other similar items relating to the business of
the Company or Westaff, whether prepared by you or otherwise coming into your
possession, shall remain the exclusive property of the Company and Westaff and
shall not be removed from the premises of the Company or Westaff except when
(and only for the period) necessary to carry out your duties. If removed, all
such materials shall be immediately returned to the Company or Westaff upon any
termination of your employment, and no copies thereof shall be kept by you,
except that you shall be entitled to retain documents reasonably related to your
rights as an optionholder, stockholder and former employee of the Company or
Westaff. You acknowledge and agree that the remedy for any breach of the
provisions of this Section 11 may be inadequate in that the Company may, in
addition to all other remedies that may be available to it at law, seek
injunctive relief prohibiting any such breach.

 

12.                                 ASSIGNMENT.  This Agreement is personal to
you and is not assignable by you under any circumstances. Likewise, the Company
or Westaff will not have the right to assign this Agreement to any other person
or entity except the Company’s or Westaff’s wholly-owned business entities or to
any corporation or entity into which the Company or Westaff may be merged or
consolidated or any person or entity which may acquire all or a substantial
portion of the assets of the Company or Westaff.

 

12

--------------------------------------------------------------------------------


 

13.                                 ENTIRE AGREEMENT; COUNTERPARTS.  This
Agreement, together with your Stock Option Agreements, your Restricted Stock
Agreement, and the Confidential Information and Invention Agreement, sets forth
the entire understanding of you, the Company and Westaff with respect to the
subject matter hereof and supersedes all prior agreements (including your
previous Employment Agreement and addendums), memoranda, discussions and
understandings of any kind. This Agreement cannot be amended except in a writing
signed by you, the Company and Westaff, and no course of dealing contrary to its
terms shall constitute an amendment. No right or obligation hereunder can be
waived except in a writing signed by the party making the waiver.  This
Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

14.                                 PARTIAL INVALIDITY. If any provision of this
Agreement is invalid or unenforceable in any jurisdiction that provision shall,
as to that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any way affecting or impairing the remaining
provisions of this Agreement.

 

15.                                 GOVERNING LAW. This Agreement shall be
construed and enforced in accordance with the substantive law of the State of
California without regard to provisions relating to choice of law or conflict of
laws.

 

[Intentionally Left Blank]

 

13

--------------------------------------------------------------------------------


 

The parties have duly executed this Agreement on the dates set forth below, with
the understanding that this Agreement is to be effective on the Effective Date.

 

 

 

WESTAFF, INC.

 

 

 

 

 

By:

/s/ W. Robert Stover

 

 

Name: W. Robert Stover

 

Title: Chairman

 

 

 

Date:

April 7, 2005

 

 

 

 

 

 

WESTAFF SUPPORT, INC.

 

 

 

 

 

By:

/s/ W. Robert Stover

 

 

Name: W. Robert Stover

 

Title: Chairman

 

 

 

Date:

April 7, 2005

 

 

 

 

 

AGREED:

 

 

 

 

 

/s/ Patricia Newman

 

 

Patricia Newman

 

 

Date:

April 7, 2005

 

 

14

--------------------------------------------------------------------------------